THE THIRTEENTH COURT OF APPEALS

                                   13-21-00080-CR


                                  The State of Texas
                                          v.
                                    Justin Sirucek


                                   On Appeal from the
                     94th District Court of Nueces County, Texas
                            Trial Cause No. 20FC-1246C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings in accordance with its opinion.

      We further order this decision certified below for observance.

January 27, 2022